Exhibit 10.1

FIRST AMENDMENT OF

EXECUTIVE EMPLOYMENT AGREEMENT

WHEREAS, Potbelly Corporation, a Delaware corporation (hereinafter referred to
as “Company”), and Alan Johnson, an individual (hereinafter referred to as
“Executive”), are parties to that certain Executive Employment Agreement entered
into as of November 29, 2017 (the “Agreement”);

WHEREAS, Company and Executive have determined that it is appropriate to amend
the Agreement to reflect certain changes agreed by Company and Executive with
respect to Executive’s equity-based compensation; and

NOW, THEREFORE, in consideration of the promises set forth herein and other good
and valuable consideration, the Agreement is hereby amended, effective as of
May 14, 2018, as follows:

 

1. By substituting the following for paragraph 3(c) of the Agreement:

“(c) Equity Compensation. As of the Effective Date, as an initial grant under
the Equity Plan (and not to be considered representative of any future grants
either as to amount or form), Executive was granted an equity award with a value
of $2,000,000, which equity award grant was comprised of restricted stock units
having an approximate value of $1,000,000 and stock options (the ‘Initial Option
Grant’) with respect to 200,401 shares of Company common stock and with an
exercise price of $12.800 per share, which Initial Option Grant had an
approximate Black-Scholes value of $1,000,000. As of May 14, 2018, with
Executive’s consent, the Initial Option Grant was amended to provide for an
exercise price of $14.08 and Executive acknowledges and agrees that such
amendment to the Initial Option Grant does not constitute a material breach of
the Agreement or any other basis for Executive to terminate his employment with
Company for Good Reason. Executive shall not be entitled to any grants of awards
under Equity Plan in calendar year 2018. For years after 2018, Executive shall
be eligible to participate in the Equity Plan with an annual target award value
of $1,000,000, which equity award may in the form of stock options, restricted
stock units (including performance-based restricted stock units) and/or other
forms of awards permitted under the Equity Plan, as determined in the sole
discretion of the Compensation Committee; provided, however, that the actual
value of the equity award for any year shall be determined by the Compensation
Committee in its sole discretion taking into account Executive’s performance and
performance of Company for the applicable period to which the award relates. All
awards under the Equity Plan shall be evidenced by an award agreement setting
forth the terms and conditions of the applicable award. For purposes of
determining the value of any equity award made under the Equity Plan in
accordance with this paragraph (c), the value of stock options granted shall be
determined based on the Black-Scholes valuation method.”

 

2. Except as provided in paragraph 1, the Agreement shall remain in full force
and effect in accordance with its terms.

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each party has caused this First Amendment of Executive
Employment Agreement to be executed in a manner appropriate for such party, all
effective as of May 14, 2018.

 

POTBELLY CORPORATION By:   /s/ Peter Bassi Name:   Peter Bassi Its:  
Non-Executive Chairman and Lead Director EMPLOYEE /s/ Alan Johnson ALAN JOHNSON

 

2